291 S.W.3d 378 (2009)
Richard MATTESON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92104.
Missouri Court of Appeals, Eastern District, Division One.
September 1, 2009.
Emmett D. Queener, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Richard Matteson (Movant) appeals from the judgment of the Circuit Court of Warren County denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).